Citation Nr: 1426446	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-28 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease prior to February 6, 2013.  

2.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease from February 6, 2013.  

3.  Entitlement to an initial rating in excess of 20 percent for right leg nerve damage (sciatica) associated with lumbar degenerative disc disease from February 27, 2012.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to November 1961 and from November 1961 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, awarded service connection and assigned an initial 10 percent rating for lumbar degenerative disc disease, effective December 21, 2009.  In April 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  

In March 2013, the RO assigned a 20 percent rating for the Veteran's lumbar spine disability, effective February 6, 2013.  

In a separate March 2013 rating decision, the RO granted service connection and awarded a separate 20 percent rating for right leg nerve damage (sciatica) associated with the Veteran's service-connected lumbar degenerative disc disease, effective February 27, 2012.  Because this action by the RO in effect resulted in a separate rating for a manifestation which was considered part and parcel of the Veteran's service-connected low back disability, the Board believes this issue should also be viewed as being in appellate status.  

As the Veteran disagreed with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings or already service-connected disabilities).  As a subsequent, staged rating was assigned, the appeal also encompasses the matter of a higher rating for the lumbar spine disability from February 6, 2013, as reflected on the title page.  Id.; AB v. Brown, 6 Vet. App 35, 28 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  For the period prior to February 6, 2013, the Veteran's lumbar degenerative disc disease resulted in reduced range of motion that included forward thoracolumbar flexion to no less than 75 degrees and a combined range of motion of the thoracolumbar spine of no less than 210 degrees, but has not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour, ankylosis of the spine or been shown to involve intervertebral disc syndrome with any period of incapacitation.  

3.  Since February 6, 2013, the Veteran's lumbar degenerative disc disease has resulted in reduced range of motion that included forward thoracolumbar flexion to no less than 80 degrees and a combined range of motion of the thoracolumbar spine of no less than 130 degrees but has not been productive of ankylosis of the spine, or been shown to involve intervertebral disc syndrome with any period of incapacitation.  

4.  Prior to February 27, 2012, the medical evidence shows the Veteran experienced radicular symptoms of the right leg associated with his lumbar degenerative disc disease that manifested by moderate, incomplete paralysis of the sciatic nerve.  

5.  Since the February 27, 2012 effective date of the award of service connection, the Veteran's service-connected right leg nerve damage (sciatica) associated with his lumbar degenerative disc disease has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve.  

6.  The applicable schedular criteria have been adequate to rate the disability under consideration at all points pertinent to this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar degenerative disc disease, prior to February 6, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).  

2.  The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease, since February 6, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).  

3.  The criteria for a separate 20 percent rating for right leg nerve damage (sciatica), prior to February 27, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

4.  The criteria for an initial rating in excess of 20 percent for right leg nerve damage (sciatica), from February 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A February 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a lumbar spine condition.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

Furthermore, although no additional notice for the downstream issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 9-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the September 2011 SOC set forth the criteria for higher ratings for a lumbar spine disability, to include the criteria for the General Formula for Diseases and Injuries of the Spine (the time and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional information before the claims file was sent to the Board.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records and the reports of VA examination.  In this regard, in July 2013, VA sent a letter to the Veteran detailing its attempts to obtain medical records from Dr. Daniel and a lack of response from Dr. Daniel, and informing the Veteran that he could submit these records for consideration.  No records were received from the Veteran.  However, the Board finds VA met its duty to assist in this regard.  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, including statements from his neighbor and colleague in service on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for a higher rating, prior to appellate consideration, is required. 

The Board notes, in particular, that the VA examinations and opinions obtained are adequate for adjudication of the claim for a higher disability rating.  The May 2010 and February 2013 VA examination reports document an interview with the Veteran, review of the record and full evaluations of the Veteran's lumbar spine, to include appropriate testing.  

The Veteran contends in his October 2011 substantive appeal that the May 2010 VA examination was flawed, as the examiner considered his gait normal after he walked only a few steps.  The Veteran further noted that his range of motion results did not fully reflect his limitation because the testing was done later in the day, after his back had "loosened some."  

The Board notes that it is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the examiner provided the information necessary to adjudicate the claim.  The examiner performed range of motion testing and commented on the Veteran's other symptoms related to his lumbar spine.  Furthermore, the results of the May 2010 VA examination were generally consistent with the other evidence of record.  Thus, the Board finds the May 2010 and the February 2013 examinations to be adequate to adjudicate the Veteran's claim and no further examination is necessary.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, supra.  


As the RO has already awarded staged ratings for the lumbar spine disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.  

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The relevant evidence in the record includes the Veteran's private treatment records as well as reports of VA examinations conducted in May 2010 and February 2013.  For the period prior to February 6, 2013, the record establishes that the Veteran's thoracolumbar flexion was limited to 75 degrees and that the combined thoracolumbar range of motion was limited to 210 degrees, both at worst, without ankylosis.  For the period beginning on February 6, 2013, the record establishes that the Veteran's thoracolumbar flexion was limited to 40 degrees and that the combined thoracolumbar range of motion was limited to 90 degrees, both at worst, without objective evidence of muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour on examination.  

Collectively, these symptoms have resulted in no more impairment than that contemplated in the assigned 10 percent rating prior to February 6, 2013, and the assigned 20 percent rating from that date.  

An MRI conducted by a private doctor in June 2009 revealed moderate severity discogenic spondylosis involving L3-4, L4-5, and L5-S1 accompanied by degenerative hypertrophic facet arthropathy, producing high-grade biforaminal stenosis, broad-based disc protrusions at L3-4 and L4-5 contributing to moderate central canal stenosis, broad-based noncompressive spondylotic protrusion at L5-S1, and status post decompression laminectomy at L3-4.  Private treatment records dated in September 2009 noted the Veteran's active lifestyle but with pain aggravated by walking and standing.  Pain was noted to radiate down the right anterolateral thigh to the knee level with associate numbness and paresthesias.  An examination revealed lumbar flexion of 75 degrees and extension of 15 degrees.  Both were noted to cause slight lumbosacral pain.  Diffuse lower lumbosacral tenderness and slight right sciatic notch tenderness was noted.  The physician also noted 2+ bilateral lower paravertebral spasm with well-healed vertical midline lumbosacral surgical scar.  X-rays revealed significant osteoarthritic changes of the L5-S1 facets bilaterally with a very slight grade I spondylolisthesis, L4-5.  The physician noted that if the Veteran's pain becomes progressively debilitating and/or he developed a progressive neurologic deficit, the Veteran would require additional decompressive surgery.  The physician noted slight instability, for which he did not recommend arthrodesis at that time.  

An October 2009 note revealed a diagnosis of lumbar spondylosis and lumbar radiculitis.  The Veteran underwent a lumbar therapeutic epidural steroid instillation at that time.  Additionally in October 2009, severe limitation to lower body function is noted.  The Veteran reported pain rated at 8/10 with walking and standing.  He further reported right leg pain with numbness to knee.  On examination, lumbosacral spine extension was abnormal with painful motion.  A straight-leg raising test of the right leg was positive.  In April 2010, a diagnosis of lumbar spondylosis, failed back syndrome with chronic poly radiculopathy and lumbar radiculitis was noted.  

An April 2010 letter from the Veteran's private chiropractor noted the Veteran's complaints of constant low back pain with moderate to severe leg pain that prevents him from standing or sitting for any length of time.  It was noted that the Veteran would require subsequent lumbar surgery.  

A May 2010 VA examination noted the Veteran's complaints of pain located at approximately the L4-5 level bilaterally.  The Veteran reported numbness and pain that radiated into his right anterior thigh.  He reported pain while doing activities of daily living, such as bending over to brush his teeth or shave or putting on his shoes and socks.  The Veteran noted that his job was generally not affected by his back pain because he spent most of the time sitting.  He noted he can walk approximately 200 yards or stand for five minutes before needing to rest.  He reported no flare-ups that caused him to seek bed rest, unsteadiness or falls.  He further noted no bowel or bladder changes or urinary or fecal incontinence.  An examination revealed a normal gait and no muscle spasms.  The examiner noted flattening of the lordatic curve.  Range of motion included forward flexion up to 90 degrees with pain at 90 degrees, extension to 10 degrees with pain at 10 degrees, right and left rotations to 30 degrees with complaints of a "twinge" at 30 degrees, and right and left lateral flexion to 30 degrees with complaints of a "twinge" at 30 degrees.  The examiner noted no additional loss due to pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion, though pain with additional motion was noted.  The examiner diagnosed lumbar degenerative disc disease and facet joint arthrosis with disc protrusion L3 to L5 status post lumbar decompression with radicular symptoms.  

A subsequent March 2012 letter from the Veteran's private chiropractor noted low back pain and muscle spasms which greatly affect his mobility.  The Veteran was noted to be totally immobile at times, reporting being unable to roll over in bed while at a hotel.  The Veteran reported needing assistance to ingress and egress the aircraft cockpit at work.  He further was noted to have ongoing problems with sciatic pain radiating into his right lower extremity. The Veteran noted the pain was so severe that it caused pain and numbness when standing for more than ten minutes.  He further reported claudication when walking even short distances.  

A February 2013 VA examination revealed a diagnosis of multilevel lumbar spine stenosis.  The Veteran reported severe low back pain and right leg weakness with walking 100 yards.  The examiner reported no flare-ups.  Range of motion testing revealed forward flexion to 80 degrees with no objective evidence of painful motion, 0 degrees of extension; right and left lateral flexion to 15 degrees with painful motion at 15 degrees, and right and left lateral rotation to 10 degrees with painful motion at 10 degrees.  After three repetitions, the examiner reported the following range of motion limitations: forward flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted functional loss and impairment due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The examiner also noted localized tenderness or pain to palpation.  No guarding, muscle spasm or muscle atrophy was noted.  The examiner reported normal muscle strength. Deep tendon reflexes were 0 in the right knee with decreased sensation to light touch in the right thigh and knee.  Moderate radicular pain in the right lower extremity with mild paresthesias and/or dysesthesias and numbness was noted.  The examiner further noted right quad weakness with walking.  The examiner noted no intervertebral disc syndrome.  He further noted the Veteran occasionally used a back brace but that it did not really help with his back pain.  The examiner reported that the Veteran's back disability did not impact his ability to work.  

For the period prior to February 6, 2013, thoracolumbar range of motion testing conducted has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 60 degrees or combined range of motion of the thoracolumbar spine that was not greater than 120 degrees, as required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted in May 2010 revealed thoracolumbar flexion of 90 degrees while combined thoracolumbar motion was measured to be 210 degrees.  In addition, a higher rating based upon muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spine contour is not warranted.  In this regard, the May 2010 VA examiner found the Veteran's gait to be normal and that there were no muscle spasms.  Additionally, while a private physician noted 2+ bilateral lower paravertebral spasm in September 2009, no abnormal spinal curvatures were noted.  

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra, Johnson, supra.  In this regard, the Board recognizes that during the May 2010 VA examination, while pain was noted on repetitive motion testing, no further limitation of motion was found.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran at his VA examination, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 60 degrees even after taking the reported pain into consideration.  

For the period since February 6, 2013, thoracolumbar range of motion testing conducted has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as required for the next higher rating under the General Rating Formula for the period.  As noted above, range of motion testing conducted in the February 2013 VA examination revealed thoracolumbar flexion of 40 degrees.  

For this period, the Board has also considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra, Johnson, supra.  In this regard, the Board recognizes that during the Veteran's February 2013 VA examination, pain was noted to occur at the end of flexion, right and left lateral flexion and right and left lateral rotation.  No painful motion was noted with forward flexion.  Thus, the overall level of disability demonstrated is not commensurate to a loss of flexion to 30 degrees or less.  

Accordingly, even after taking the factors identified in Deluca into consideration, the Board finds that a disability rating in excess of 10 percent prior to February 6, 2013 and in excess of 20 percent from that date cannot be granted, under the General Rating Formula, on the basis of restricted thoracolumbar motion.  Moreover, the post-service radiological lumbar spine studies, treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine.  

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that, with the exception of right leg sciatica that is discussed below, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction.  During the VA examinations, the Veteran expressly denied any such problems.  Significantly, the most recent VA examination in February 2013 expressly found no associated neurological abnormalities, except for right leg sciatica.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.  

With respect to the Veteran's right leg nerve damage, or sciatica, a rating has been assigned under Diagnostic Code 8520 effective February 27, 2013, the date that the Veteran filed a service connection claim for this disability associated with his service-connected lumbar spine disability.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  

Considering the pertinent evidence discussed above in light of the applicable criteria, the Board find that a separate rating of 20 percent for the Veteran's right leg sciatica is warranted prior to February 27, 2013.  The Board notes that the Veteran has not indicated that he is unhappy with the 20 percent rating assigned since February 27, 2013 or that such an evaluation is insufficient.  Further, the Board finds that the assigned 20 percent evaluation for the Veteran's right leg nerve damage since February 27, 2013, is warranted.  

The Board finds that throughout the appeal period, the Veteran has reported right leg pain radiating from his lower back as well as numbness and weakness.  However, there are no objective findings of loss of muscle mass, atrophy, reduced strength or function indicated.  The Veteran reported that the pain in his leg is so severe that he is unable to stand for more than ten minutes.  The May 2010 VA examination reported absent deep tendon reflexes in the patella and Achilles.  In April 2010 and March 2012 letters respectively, the Veteran's private physician noted moderate to severe leg pain and severe sciatica pain in the right leg causing pain and numbness when standing.  The Board notes that while the Veteran's pain and numbness has been characterized as severe, his only symptoms have been sensory, thus warranting no more than a moderate characterization and a separate 20 percent disability rating prior to February 27, 2012 for neurological symptoms of the right lower extremity associated with the Veteran's low back disability.  

Furthermore, since February 27, 2012, the Veteran's right leg nerve damage results in disability comparable to no more than moderate incomplete paralysis of the right sciatic nerve.  In so finding, the Board observes that the most recent VA examiner expressly characterized the Veteran's right leg radicular pain as moderate.  In addition, there have been no objective findings of loss of muscle mass, atrophy, reduced strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examination, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating in excess of 20 percent since February 27, 2013 is not warranted.  

Further, the Veteran has a surgical scar associated with past lumbar back procedures.  In this regard, the May 2010 VA examiner noted a well-healed, midline, lower lumbar scar that measured 9 centimeters (cm) by 0.3 cm.  The scar was described as highly mobile and non-adherent to the underlying tissue with no subcutaneous tissue loss, keloid formation or hypertrophy.  The examiner noted the scar did not restrict motion and had normal tone and texture.  The February 2013 VA examiner noted a non-tender midline scar at L3-Sacrum that was not painful, unstable or larger than 39 square cm.  As the Veteran's surgical scar is superficial and linear and is not considered painful, unstable, or limiting function, a separate compensable rating for the low back scar is not warranted. 38 C.F.R. § 4.118.  

The Board finds that a higher rating is not assignable under any other potentially applicable rating criteria.  


For rating lumbar spine disabilities, 38 C.F.R. § 4.71a also includes a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  Here, there is no competent, persuasive evidence that the Veteran has experienced any incapacitating episodes.  In this regard, the treatment records and VA examination reports clearly reflect physical limitations but do not indicate that bed rest was medically prescribed at any time pertinent to this appeal.  In fact, the Veteran reported to the May 2010 VA examiner that he required no bed rest.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  


In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described symptomatology to include pain, limitation of motion and difficulty walking or standing and provide for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

As a final point, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not expressly alleged nor does the evidence of record support that he is currently unemployed or unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability or right leg sciatica.  The Veteran reported to the May 2010 VA examiner that his job was not generally affected by his back pain.  Furthermore, the February 2013 VA examiner noted the Veteran's back disabilty did not impact his ability to work.  As such, a claim for TDIU due to the Veteran's lumbar spine disability has not been reasonably raised and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating for the Veteran's lumbar spine disability, pursuant to Fenderson, and that a higher rating at each stage must be denied.  The Board further finds that a separate 20 percent rating is in order prior to February 27, 2012 for the Veteran's right leg nerve damage, or sciatica, related to his lumbar spine disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial rating in excess of 10 percent for lumbar degenerative disc disease, prior to February 6, 2013, is denied.  

A rating in excess of 20 percent for lumbar degenerative disc disease, from February 6, 2013, is denied.  

A rating of 20 percent for right leg nerve damage (sciatica) prior to February 27, 2012, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


